 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs. Owen E.Brennan,Sr.,Adelaide Brennan,Ella BrennanMartin,Owen E. Brennan,Jr., John T. Brennan,Richard J.Brennan,and Dorothy Brennan Bridgeman d/b/a Brennan'sFrench RestaurantandHotel,Motel and Restaurant Em-ployees Union,Local 166, AFL-CIO.Case No. 15-CA-1610.September 16, 1960DECISION AND ORDEROn April 25,1960, Trial Examiner Leo F. Lightner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and supporting brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings a made by the Trial Examinerthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptionsand brief, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this proceeding and pursuant to Section10(c) of the National Labor Relations Act, as amended, the National1The Respondent has filed a motion to strike and dismiss allegations In the complaintand findings in the Intermediate Report relative to violations of Section 8(a) (1) of theAct on the grounds that:(1)They were based on Information furnished by and testimonygiven by witnesses who had either filed charges pertaining to the same subject matter orhad submitted statements In support thereof and all such charges were dismissed by theRegional Director;and (2)the charge in the instant case does not encompass all theallegations in the complaint.The record shows that the instant charge is broad enoughto encompass all of the 8(a) (1) allegations contained in the complaintThe RegionalDirector's dismissal of prior charges does not preclude inclusion in the complaint ofallegations encompassed in the instant charge.Accordingly,we find no merit in theRespondent'smotion to dismiss and strike,and we deny the motion.2Since Ella Brennan Martin testified pursuant to a subpena served by the GeneralCounsel, any issue as to the ruling of the Trial Examiner relative thereto has becomemootWe now find It unnecessary to pass upon his ruling and consequently we do notadopt that part of the Intermediate Report entitled "The Subpena Issue."'In the absence of exceptions,we adoptpro formathe Trial Examiner's recommenda-tion to dismiss the allegations in the complaint that the Respondent,through Richard J.Brennan, had interrogated an employee and had refused to change an employee's workstation because of his union activity.As the facts establish the necessary legal jurisdiction,we do not adopt that part offootnote 13 in the Intermediate Report which reads- ".It is thus patent that thestandards infer and imply the inclusion of the essential legal jurisdiction."129 NLRB No. 10. BRENNAN'S FRENCH RESTAURANT53Labor Relations Board hereby orders that the Respondents, Mrs.Owen E. Brennan, Sr., Adelaide Brennan, Ella Brennan Martin,Owen E. Brennan, Jr., John T. Brennan, Richard J. Brennan, andDorothy Brennan Bridgeman d/b/a Brennan's French Restaurant,and each of them, their agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Hotel, Motel and Restaurant Em-ployees Union, Local 166, AFL-CIO, or in any other labor organi-zation, by discharging, refusing to reinstate, or in any other mannerdiscriminating against employees in regard to their hire or tenure ofemployment, or any term or condition of employment.(b)Threatening employees with elimination of jobs or less desir-able working conditions if the employees select the Union, or unlessemployees withdraw union membership, or threatening employeesthat they will be hurt because they join the Union; interrogating themas to their union affiliation or adherence, or urging withdrawal andabandonment of their union membership in a manner violative ofSection 8(a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Hotel, Motel and RestaurantEmployees Union, Local 166, AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in any other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert B. Unger immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority or other rights and privileges previously enjoyed, andmake him whole for any loss of earnings (including salary and tips)he may have suffered by reason of the discrimination against him inthe manner set forth in the section of the Intermediate Report en-titled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents for examination and copying, all payroll records, social-security payment records, timecards, personnel records, and reports,and all other records necessary to analyze the amounts of backpaydue and the rights of employment under terms of this Order. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its restaurant at New Orleans, Louisiana, copies of thenotice attached hereto marked "Appendix." 4Copies of said notice,to be furnished by the Regional Director for the Fifteenth Region,shall, after being duly signed by the Respondent's representative, beposted by it immediately upon receipt thereof, in conspicuous places,including all places where notices to employees are customarily posted,and be maintained by it for a period of 60 consecutive days.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 clays from the date of this Order as to the stepsthe Respondent has taken to comply herewith.* In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in or activities on behalfofHotel,Motel and Restaurant Employees Union, Local 166,AFL-CIO, or any other labor organization, by discharging anyof our employees or in any other manner discriminating againstour employees in regard to their hire or tenure of employment orany term or condition of employment.WE WILL NOT interrogate employees concerning their unionmembership or union activities, or that of other employees, orurge employees to withdraw and abandon their union member-ship, or to write letters withdrawing their union membership.WE WILL NOT threaten employees with elimination of jobs orless desirable working conditions if the employees select a union.WE WILL NOT threaten employees their jobs will be secure onlyif they withdraw union membership, or that they will be hurtbecause they signed a union membership application card.WWTE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist the Hotel,Motel, and Restaurant Employees Union, Local 166, AFL-CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in any otherconcerted activities for the purpose of collective bargaining ormutual aid or protection, or to refrain from any and all such BRENNAN'S FRENCH RESTAURANT55activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL offer to Robert B. Unger immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to seniority or other rights and privileges, and makehim whole for any loss of salary or pay (tips), suffered as a resultof the discrimination against him.BRENNAN'S FRENCH RESTAURANT,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before the duly designated Trial Examiner in NewOrleans, Louisiana, on November 16, 17, 18, 19, and 20, 1959, on the complaintof the General Counsel and answer of the individuals above named, doing businessas Brennan's French Restaurant, herein called the Respondent.The issues litigatedwere whether the Respondent violated Section 8(a)(1) and (3) and Section 2(6)and (7) of the Labor Management Relations Act, 1947.The parties waived oralargument, briefs filed by the General Counsel and by the Respondent' have beencarefully considered.Respondent moved for dismissal of the complaint on jurisdictional grounds.Initially overruled this motion was renewed and decision on it, and a motion todismiss on grounds of inadequate compliance, was reserved and they are disposedof herein.The Subpena IssueHaving procured the issuance and service ofa subpoena ad testificandumfor EllaBrennanMartin, one of the partners and manager of the Respondent, GeneralCounsel requested her production for testimony, at the outset of the case.Re-spondent contended that under the Board's rules the time within which he couldfile a motion to quash (petition to revoke) had not expired and that the request forappearance accordingly, was premature.He asserted: "Just what our position willbe I do not know. If we believe the subpena should be revoked, we will file atimely motion to revoke the subpena." The facts are undisputed.2General Counselnoted that Respondent was not asserting "that there are grounds for revocationof subpena."A recess, to permit procurement of judicial authority, was unpro-ductive.Holding,inter alia,that Section 102 31(b) (National Labor RelationsBoard Rules and Regulations, Series 8) does not state that a subpena shall not beenforced in less than 5 days, or that a party shall not be required to attend a hearinguntil 5 days after the service of the subpena, and that Respondent had not setforth a desire to file a petition to revoke, I granted a recess to afford Respondent ani Respondent's brief was erroneously mailed to me at the Regional Office, remailed cor-rectly it arrived the day following due date.Having been advised of the secretarialerror on due date, I have not rejected on the ground of late filing.20n November 10, 1959, the subpena was mailed to Ella Brennan Martin at Respond-ent's address.Since November 11 was a holiday, it was delivered on Friday, November 12,returnableMonday, November 16The hearing opened andquestionsrelative to thesubpena wereraisedand resolved on the latter date. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDopportunity to determine if it desired to file such a petition or, in the alternative,to produce the witness.This ruling was appealed to the Board.After recess, a petition to revoke the subpena was filed.The gravamen of thePetition was that the "subpena is defective and void in that the time allowed byBoard Rules and Regulations-for consideration of the desirability of filing aPetition to Revoke was not granted."Respondent contended "the request forappearance-is premature," also "that a subpena with a return date prior to theexpiration of-5 days has a premature return date and should be revoked." 3Re-spondent requested the petition, and ruling thereon, be made part of the officialrecord.The question requiring resolution is: "Isa subpoena ad testificandumreturnable inless than 5 days inherently defective as a matter of law, allegedly because the returndate is premature?"A subsidiary question is: "Is a party, without indicating he doesnot intend to comply with the subpena, automatically and without other reasonentitled to 5 days after issuance and service of a subpena before he can be requiredto elect to file a petition to revoke or to respond to the subpena?" In my view,both questions require a negative answer.I turn to the Legislative History not because of ambiguity in the Act but to reviewthe reason for the grant of subpena powers.The Legislative History of the LaborManagement Relations Act, 1935 (49 Stat. 449) reveals that the grant of power,to Board Members, to issue subpenas requiring the attendance and testimony ofwitnesses and the production of evidence, etc., followed recognition that withoutsuch power recalcitrant parties could not be required to attend hearings and the aimsof the statute could be frustrated.The provision for revocation of a subpena, upon proper petition, first appearsin the Labor Management Relations Act, 1947, as amended (61 Stat. 136), Section11(1).4That these provisions are addressed toa subpoena duces tecumas dis-tinguished froma subpoena ad testificandumappears not only from the unambiguouslanguage but also from the Legislative History .5The Supreme Court has so held.6Section 6 of the Act authorizes the Board "to make-such rules and regulationsas may be necessary to carry out the provisions of this Act."Lewis Food- Company,et al. v. N.L R.B.,357 U.S. 10.The Board, by rule, has provided for revocation ofsubpoena ad testificandum.7The grounds for revocation stated in the rule, exceptthe last clause, pertain exclusively to a subpena requiring "production" of evidence,i.e ,duces tecum.That the 5 days, provided both in the statute and the rule, is alimitationwithin which action must be taken cannot be gainsaid.On the otherhand, to hold that a subpena is inherently defective, because premature, if it con-tains a return date of less than 5 days would require abolition of any concept of a"forthwith" subpena. In addition, to so hold, would transfer from the Board, orTrial Examiner, control over and due dispatch of a hearing since Section 11(1)of the Act requires that whenever a subpena is requested it must be issued andrepetitive 5 days delays could ensue.Section 102.35(f) (Series 8) of the Board'sRules and Regulations provide: "It shall be the duty of the Trial Examiner-(f) toregulate the course of the hearing.."This provision becomes meaningless if aparty can request a subpena, and the person so subpenaed cannot be required toappear or give a reason "sufficient in law" for not appearing until 5 days haveelapsed.Here, the individual so subpenaed, was the manager and a partner of Respondent.She could be, and was, properly called by the General Counsel, to testify as anadverse party under Rule 43(b) of the Rules of Civil Procedure for the Uniteda Page 38, line 13, of the transcript is corrected by substituting the word "subpena"for the word "petition "* Section 11(1), in pertinent part, provides, "Within five days after the service of asubpena on any person requirinz the production of any evidencein his possession orunder his control, said person may petition the Board to revoke5 Legislative History, vol. II (1947), p 1625.aN.L.R B v Duval JewelryCompany of Miami,Inc., et al.,357 U.S. 1.7In pertinent part, Section 102 31(b) of the Board'sRules andRegulations provides"Any person, served with a subpena, whetheradtestificandumorduces tecum,if he doesnot intendto comply with the subpena, shall, within 5 days after the date of service ofthe subpenaupon him,petition in writing to revoke the subpena. . . The trial ex-aminer...shall revoke the subpena if in [his] opinion the evidence whose productionis required does not relate to any matter under investigation or in question in the pro-ceedings or the subpena does not describe with sufficient particularity the evidence whoseproductionis required,or if for any Other reason sufficient in law the subpena is otherwiseinvalid." BRENNAN'S FRENCH RESTAURANT57StatesDistrictCourts, as amended.Respondent asserted neither "that it did notintend to comply with the subpena" nor "any other reason sufficient in law [why]the subpena [was] invalid."The Compliance IssueAt the outset of the case, Respondent moved to dismiss the complaint on thegrounds that the Charging Party and/or its affiliated local or parent organizationsand/or any other beneficial or affiliated labor organizations connected with it hasnot been in compliance at all necessary times relevant to this proceeding.Uponacknowledgment, by Respondent, that evidence in support was requisite, decisionwas reserved. It is disposed of herewith.The Charging Party herein is Hotel, Motel and Restaurant Employees Union,Local 166, AFL-CIO. The charge was filed July 17, 1959, and served on Respond-ent July 18, 1959.The Local is affiliated with Hotel and Restaurant Employees andBartenders InternationalUnion, AFL-CIO, hereinafter referred to as the Inter-national.There is no State organization of this International in Louisiana, and nojoint council of it in New Orleans. Local 166 is a member of Louisiana State LaborCouncil, AFL-CIO, Central Labor Council of New Orleans and Vicinity, AFL-CIO, and New Orleans Hotel Employees Trades and Crafts Council, AFL-CIO.The International granted a charter to Local 166 on May 1, 1959. Previously,commencing about April 1, 1959, organizing efforts had been under the auspicesof the International, whose membership application cards had been used in theeffort to organize Respondent's employees. It was the International which fileda petition for election, still pending before the BoardsThe employees who joinedthe Union on the basis of their signing the cards of the International are now inLocal 166.There is not a scintilla of evidence herein that any other labor organiza-tion or association aided in the effort to organize Respondent's employees.Respondent contends that even though the Board has found Local 166 in com-pliance, the finding was predicated upon information furnished by the Union andRespondent is not barred from testing the truth or falsity of such information.Respondent, acknowledging that under Board decisions it could not test the fact ofcompliance in this proceeding, claimed a right to test "here whether or not they[Local 1661 have done the things which are really necessary under the statute tocomply and whether all the organizations necessary under the statute have com-plied."Further, Respondent urged, "we are not compelled to accept at face valuea mere statement that theyare incompliance-in fact, [we] don't agree entirelywith the Board's interpretation of what is necessary for compliance-whatisneces-sary in compliance we are entitled to pursue and to litigate."To the extent thiscontention is addressed to the administrative finding of the fact of compliance byLocal 166, or the International, the Board has repeatedly held that suchissue isnot litigable in a complaint proceeding.The Board has "repeatedly stated thatthe Parties to such proceedings should,instead,seek an administrative investigationof those compliance matters which the Board may properly decidein collateralproceedings."Standard Cigar Company,117 NLRB 852, 854, and cases cited infootnote 6 thereof.See alsoPittsburgh Plate Glass Company,121 NLRB 758, andfootnote 3 thereof.Accordingly, the issue as to whether Local 166, and the Inter-national is incompliance, cannot properly be litigated here.Respondent was permitted to develop evidence that Local 166, is a member ofNew Orleans Hotel Employees Trades and Crafts Council AFL-CIO.9GeneralCounsel conceded the necessity of compliance of this Council, and advised theBoard had found it to be a labororganization,and in compliance.10Since thenecessity of compliance is conceded thatissue does not require resolution here.What appears in the paragraph immediately above relative to the factof complianceapplies equally here.The constitution of the Louisiana State Labor Council, AFL-CIO,contains as,article IT, a statement of objectives the following: (a) to aid workersin securingand maintainingimproved wages, hours, and workingconditionswith due regardfor the autonomy and integrity of affiliated unions or central bodies; (b) to aid affili-ated unionsin organizing;(c) to encourageunionism;(d) legislative work;and (e)8 Case No 15-RC-1972.8 The identity of the membership of this Council was stipulated, as was the fact thatthe compliance records of the Fifteenth Regional Office reveal that that office mss notifiedon July 8, 1959, by telegram that the American Guild of Variety Artists, affiliated withthe Actors and Artists of America had withdrawn from the New Orleans Hotel EmployeesTrades and Crafts Council, AFL-CIO.ioDinkler-St. Charles Hotel, Inc.,124 NLRB 1302. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolitical activity.Section 2(5) of the Act defines "labor organization" as anorganization ". . . whichexistsfor the purpose, in whole or in part, of dealingwith employees concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or conditions of work." It does not appear from the above that theLouisiana State Labor Council, AFL-CIO, is a labor organization within thestatutory definition.The record contains no evidence of activity, by this Council,of the type described in Section 2(5).Accordingly, it is not required to complywith the filing requirements of the Act in order for the Petitioner to be deemedin full compliance.OlinMathieson Chemical Corporation,114 NLRB 948, cf.Sterling Processing Corporation,119 NLRB 1783.The constitution, bylaws, and rules of order of Central Labor Council of NewOrleans and Vicinity contains a statement of its objects in article 11, section 1.What has been said in the preceding paragraph appears to have equal applicationhere.While Respondent contends in its brief that this Council is required to bein compliance, the evidence herein is limited to the fact of membership of theCharging Party and the document described as the constitution, etc., of the Council.There is not a scintilla of evidence that the Council has engaged in direct negotia-tions or dealings with employers, or that it has been given such authority.Quiteto the contrary, article II provides as an object "to endeavor to amicably adjustall differences and disputes arising between employers and employees; to promotethe settlement of disputes by arbitration and thereby discourage strikes; and articleX, section 10, provides as the duties of "The Fact Finding and Arbitration Com-mittee" of the Council: "it shall be to offer their services to arbitrate any differencesbetween employer and employee, when called upon to do so by vote of the Council."Respondent has not contended that this Council has in fact ever engaged in col-lective bargaining.Monsanto Chemical Company (John F. Queeny Plant),119NLRB 69, 72, 73, and footnotes 17 and 19. It does not appear, for the reasonsstated, that this Council is a labor organization within the statutory definition.Compliance, by it accordingly, is not requisite. I so find.Respondent further urges that if the New Orleans Hotel Employees Trades andCrafts Council was required to be in compliance it is equally true that the memberunions of that Council and their affiliated international, regional, State, district,and local organizations also were required to meet the compliance requirements.General Counsel asserts that this argument taken to its logical extreme wouldprevent any local affiliated with the AFL-CIO from obtaining the issuance of acomplaint unless all other locals so affiliated were in compliance.Local 166, notthe Council, is the Charging Party herein.The language of Section 9(f) and (g)requires prescribed action by "any national or international labor organization ofwhich such labor organizationisanaffiliate or constituent unit" and subsection(h) requires prescribed action by "each officer of" such organizations.Thislanguage by its terms restricts the necessity of compliance to the Charging Party andnational and international organizations with which it is affiliated or a constituentunit.I"The rules of statutory construction do not permit enlargement of un-ambiguous language.Accordingly, for the reasons stated, Respondent's motion todismissthe com-plaint,by reason of a failure of compliance by the enumerated organizations, to theextent that such motion relates to necessity of compliance, is denied.To theextent such motion relates to the fact of compliance I find that issue not litigableherein, reaffirming my ruling excluding evidence purporting to show the administra-tive finding of such fact erroneous.Upon the entire record of the case, and from my observation of the witnesses,I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a partnership composed of Mrs. Owen E. Brennan, Sr., AdelaideBrennan, Ella Brennan Martin, Owen E. Brennan, Jr., John T. Brennan, RichardJ.Brennan, and Dorothy Brennan Bridgeman, doing business under the name andstyle of Brennan's French Restaurant with its office and place of business in NewOrleans, Louisiana, where it is, and at all times material herein has been, engagedu See,WestTexan UtilitiesCompany. Inc.,94 NLRB 1638, and footnote 1 thereof Seealso,Lima Electric Products, Inc,104 NLRB 344, 346, In which the Board held : theAt does not require compliance at every level of organization. CfPotlatch Forests, Inc.,87 NLRB 1193, 1196, and footnote 1 of Intermediate Report. Respondent's contentionthatcomplianceof all constituent locals of the same International,covering Respondent'semployees, was requisite was rejected. BRENNAN'S FRENCH RESTAURANT59in the business of selling food and beverages to be consumed on its premises.During the 12 months preceding May 19, 1959, Respondent purchased food andother supplies of approximately $400,000 in value, of which approximately 10percent was shipped directly from points outside the State of Louisiana to Respond-ent's premises within the State of Louisiana.During the same period, Respondenthad gross sales exceeding $500,000 in value, all of which consisted of food andbeverages sold and consumed on its premises. I find that Respondent is engagedin commerce within the meaning of the Act.The Jurisdictional IssuesAt the outset of the hearing, Respondent moved to dismiss the proceeding onseveral jurisdictional grounds: (a) that the Board does not have jurisdiction in thiscase; or (b) if the Board has jurisdiction, that it should not assert jurisdiction inthis case; and (c) that in the adoption of its standards the Board did not conformto all the necessary rules and procedures, including those requisite under theAdministrative Procedure Act.Ruling on this motion was first reserved, then themotion was denied.At the close of the hearing the motion was renewed anddecision reserved.Respondent urges that it is a partnership; all of the partners are members ofone family; it is a single restaurant, not affiliated with any chain or other enterprise;all of its sales are retail sales made within the premises of the restaurant; all of thegoods sold are consumed by customers on its premises; it does no catering service;it is not only family owned but also family operated.Respondent urges that it isa purely local enterprise and "when the Board seeks to assert jurisdiction over it"the Board in effect is destroying the distinction the commerce clause establishesbetween commerce "among the several States" and the internal concerns of a State.Respondent. in effect, asserts that in adopting a standard for retail businesses in anannual volume of $500,000 the Board did not couple it with a "flow of goods acrossState lines" or "the operation of chains in several States."Comparison is made byRespondent, between the standards enunciated by the Board inJR. Knott andHugh H. Hogue, d/b/a Hogue and Knott Supermarkets,110 NLRB 543, and thestandards enunciated inCarolina Supplies and Cement Co,122 NLRB 88. In theCarolina Suppliescase, as in the instant case, the Respondent made substantialpurchases of merchandise outside the State of its operation. In the instant case itisadmitted that these purchases approximated $40,000, in the 12-month period,substantially in excess ofde minimis.In theCarolina Suppliescase the Boardpointed to the fact that it had abandoned its former practice of determining juris-diction on a case by case basis in 1950, when it first adopted certain jurisdictionalstandards, the effect of which was to exclude numerous cases over which it hadlegal jurisdiction.In adopting its standards in 1950, and in revising them in 1954,12the Board noted that "further changes and circumstances may again require futurealterations of our determinations one way or another."That the Board's standardsfor retail business are necessarily coupled with a commerce requirement does notappear arguable.13Respondent's contention on this point is without merit.1412 Edwin D.Wemyss, an individual,d/b/a Coca-Cola Bottling Company of Stockton,110 NLRB 840, 842.'8 In theCarolina Supplies and Cement Companycase the Board said, "The $500,000standard chosen by the Board should, in its opinion, reasonably insure that jurisdictionwill be asserted over all labor disputes involving retail enterprises which tend to assert apronounced impact upon commerce " In the same case the Board stated, "InSiemonaMailing Servicethe Board set forth the considerations which persuaded it that this revi-sion of its jurisdictional policies could best be accomplished by the utilization of revisedjurisdictional standards as an administrative aid in making its jurisdictional determina-tions."In theStiemons Mailing Service(122 NLRB 81) decision issued on the same day,November 14, 1958, the Board stated : "The Board is aware that the revised standardsdo not cover all enterprises which the broad reach of the Act has reposed within its legaljurisdiction, . . "More recently, on January 25, 1960, inJames D. Jackson, d/b/a Jackson's PartyService,120 NLRB 825, the Board rendered an advisory opinion It stated that wherethe Board's standard for exercising jurisdiction over a retail concern is met "some proofmust be made of legal or statutory jurisdiction-in addition to a showing that the grossvolume test has been met." See also cases cited therein. It is thus patent that thestandards infer and imply the inclusion of the essential legal jurisdiction."That Congress has considered, sanctioned, and approved, the Board's standards anditsmethod of adopting standards "by rule of decision" appears patent from the amend- 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent asserts that the Board is precluded from asserting jurisdiction becauseof its failure to publish, in the Federal Register, jurisdictional standards to governthe Board in its assertion or declination of jurisdiction,in cases involving restaurants.Respondent sets forth certain provisions of the Administrative Procedure Act insupport of this contention.15Acknowledging that before the 1958 standards wereadopted the Board afforded interested persons an opportunity to participate in themodification of the rules through the submission of opinions and arguments,Respondent contends that the same procedure was not followed when the Boardadopted its standards relative to restaurants. It has been noted above (footnote 14)that in considering and enacting the 1959 amendments to the Act, Congress not onlysanctioned previous Board action in adopting standards but under the "proviso"recited issued a mandate to the Board which proscribes the Board from decliningto assert jurisdiction over any labor dispute over which it would assert jurisdictionunder the "standards" prevailing upon August 1, 1959.The standards here underconsideration are included in that interdiction.The Board inBickford's, Inc,110 NLRB 1904 (December 16, 1954), announcedthat it would henceforth treat restaurants as retail establishments, and apply thejurisdictional standards set out inHogt a and Knott,110 NLRB 543, to the restaurantindustry generally.16Respondent acknowledges, in its brief, that before the 1958standards were adopted the Board afforded interested persons an opportunity toparticipate in the modification of the rules through the submission of opinions andarguments. It is thus difficult to believe that this contention is seriously advanced.Respondent further contends that the Board should not assert jurisdiction.Thiscontention is premised upon the proposition that the employer operates a singlelocal restaurant unconnected with any other organization; that all sales are madeon the premises; that all food and drink sold are consumed on the premises; thatthe operation of the employer's restaurant affects commerce in a very minor andindirect way, if at all. In support of this contention,Respondent recites part ofthe testimony of a former Chairman of the Board, given in 1949.Respondent alsocites cases in which the Board at some previous time has declined jurisdiction.Careful examination of the authorities and points made by Respondent relative tothe last issue are obviously directed to a question of policy. In addition to whathas been said herein, it appears that all of these same arguments have recently beenconsidered by the Board, having been presented by way of argument by the samelaw firm, representing another Respondent, and, as recently as December 1, 1959, theBoard rejected these contentions,asserted jurisdiction,and ordered an election.I7Accordingly, for the reasons set forth, Respondent's motion to dismiss on theground of lack of jurisdiction, or in the alternative that such jurisdiction should notbe exercised,is denied.If.LABOR ORGANIZATION INVOLVEDHotel,Motel and Restaurant Employees'Union,Local 166,AFL-CIO,hereinreferred to as the Union,affiliated with the Hotel and Restaurant Employees andBartenders'International Union,AFL-CIO,herein referred to as the International,is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background;sequence of eventsThe primary issues to be resolved are whether:(a) Respondent,by and throughitspartnersElla Brennan Martin and Richard J. Brennan,engaged in specificconduct constituting interference,restraint,and coercion of employees;and (b)ments enacted as part of the Labor-Management Reporting and Disclosure Act of 1959.(Labor Management Relations Act, 1947,as amended by Public Law 86-257,1959.)Section 14(c) (1) provides:"The Board,in Its discretion, may, by rule of decision or bypublished rules adopted pursuant to the Administrative Procedure Act, decline to assertJurisdiction over any labor dispute involving any class or category of employers,where,in the opinion of the Board,the effect of such labor dispute on commerce is not sufficientlysubstantial to warrant the exercise of its jurisdiction :Provided,That the Board shallnot decline to assert jurisdiction over any labor dispute over which it would assertjurisdiction under the standards prevailing upon August 1, 1959."The standards hereattacked were adopted prior to August 1, 1959.15 Cf.The Jacksonville Journal Company,116 NLRB 1136,and footnote 2 thereof.10 SeeCarolina Supplies and Cement Company, supra.17 Arnaud'sRestaurant,Case No. 15-RC-1966,footnote 1 (not published In N.L.R.B.volumes). BRENNAN'S FRENCH RESTAURANT61whether the Respondent discriminatorily discharged Robert B. Unger.Respondentdenies the conduct and acts alleged to be violations of Section 8(a)(1) and allegesthat Robert B. Unger voluntarily quit the employment of the Respondent.Thatthe employer-employee relationship terminated as the result of a conference heldJuly 6, 1959, is not disputed.The specific allegations of the complaint are treatedmore fully and in detail below.That Respondent is a partnership composed of the individuals named above whoare doing business under the name and style of Brennan's French Restaurant isundisputed.Respondent's office and place of businessis inNew Orleans, Louisiana.Respondent is engaged in the restaurant business, selling food and beverages whichare consumed on its premises.Mrs. Ella Brennan Martin is a partner and activemanager of the restaurant.Other partners who are active, in varying degrees, inthe management of the restaurant are the brother of Mrs. Martin, Richard Brennan,her nephew, Owen E. Brennan, Jr., and her sister Adelaide Brennan.Anothersister,Dorothy Brennan Bridgeman, and Barbara Brennan, wife of Owen, are activein the restaurant but not in its management.18Another brother, John T. Brennan,and Mrs. Owen E. Brennan, Sr. (the widow of a deceased brother) are not activein the restaurant.Itwould nevertheless appear from the testimony that somedecisions relative to the policies of the Respondent resulted from conferences of allor some of the individuals named.In the transcriptMrs. Ella Brennan Martin is frequently referred to as "MissElla."Richard J. Brennan is referred to as "Dick."Owen E.Brennan, Jr., is referredto as "Pip."Respondent's business is open 7 days a week from 9 a.m. until midnight.At all=times pertinent herein, there were approximately 45 waiters; 18 to 20 busboys; be-tween 75 and 85 described as kitchen help (which included chefs, dishwashers,pantry people, cashiers, and bartenders) employed.Waiters worked 9 to 5, 5 tomidnight,or split shift.Jim Grady was described as assistant manager,also as thesteward in charge of the kitchen.There are two "captains," Aymore Dore andBill Strauss:One is a downstairs captain and the other is an upstairs captain. It wasstipulated that the two captains are supervisors of the waiters and busboys, underthe Act, I find accordingly.Frank Bertucci is described variously as "head waiter,"as handling the front door, seating arrangements,and reservations and as of onetime having responsibility for making out "work schedules."It appears unnecessaryto determine if he is in fact a supervisor under the Act.On or aboutApril 1, 1959,the International publicized an organizing drive amonghotel and restaurant employees in the New Orleans area. Pursuant thereto a meet-ing was scheduled at the Vieux Carre Restaurant on April 2, 1959.Robert DavidUnger, hereinafter referred to as Unger, a waiter employedby theRespondent, wasamong those attending the meeting.He signed a membership application card onApril 2, 1959.At the meeting Unger met Mike Sobol, who at that time, and there-after,was an organizer for the International.Sobol subsequently became actingsecretary-treasurer for the Local Union, the Charging Party herein.The LocalUnion was granted a charter by the international on May 1,1959.Respondent'semployees who had signed membership application cards automatically becamemembers of Local 166.The International Union filed a petition for certification,relative to the employees of the Respondent, on April 14,1959,in Case No. 15-RC-1972.A hearing in that matter was held on May 19, 1959,and the case is pendingbefore the Board.Sobol credibly testified that Unger approached the Union and supplied them withinformation that there were employees in Brennan'sFrench Restaurant that wereconcerned with joining a union,for representation purposes.Sobol supplied Ungerwith some 40 to 50 authorization cards and advised him of the procedure to followon April 2.He later received an estimated 25 signed cards from Unger,within 3weeks of the time he had given the cards to Unger.About three other employeesobtained signed cards.Sobol testified that as far as he was concerned there wasrs The record permits a conclusion that Mrs. Martin usually worked from 9 a.m to5 p.m., returning in the evening on occasion.Richard Brennan normally worked from5 p.m until closing and was in charge in the evenings.Owen E Brennan,Jr., normallyworked from 9 a.m. until 5 p in., and Sunday and Monday evenings.He described hisduties as approximately the same as those of Richard Brennan, "general overall serviceof the dining room and whatever other duties become necessary"He also prepared the"schedule of the working hours of waiters and busboys,"discussed below.Adelaidehandles the office detail of the business and works from 3 p m. to 11 p mDorothyBrennan Bridgeman and Barbara Brennan each work about 3 days a week, in the daytime. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly one leader among the employees, obviously referring to Unger.No otherunion assisted in this organizing effort.The Respondent quickly became aware of the union activity among the employees.Such knowledge was obtained not later than April 7, probably several days earlier.The restaurant was closed on the afternoon of April 9, ostensibly to permit thewaiters and busboys to hold a meeting among themselves to discuss the Union.Mrs.Martin acknowledged granting permission for the closing of the restaurant, theholding of the meeting, and the posting of a notice, on April 7.Respondent thenposted a notice that there would be a meeting of all other employees (kitchenHelp, etc.) on the same afternoon.Respondent admitted knowledge of "organizersoutside the backdoor," "excitement about this union picture," and "commotion inthe restaurant," prior to April 7.On April 9, 1959, at about 1:30 or 1:45 p.m. the restaurant was closed, to permitthe meetings to be held.The waiters and busboys met in two of the upstairs diningrooms.The rest of the employees met downstairs.All of the Brennan, namedabove as partners, including John T. Brennan, who was not active in the restaurant,but excluding Mrs. Owen E. Brennan, Sr., were in attendance at both meetings.It anpears, however, that of the Brennans only Mrs. Martin addressed the meetings.She stated the families' position in regard to unions.They felt they did not need aunion in Brennan's, it was a small restaurant.They felt they had been extremelyfair, the employees did not seem unhappy, and "we" did not feel "we" needed aunion to run the restaurant.19Mrs. Martin acknowledged that at both meetingsshe named three waiters who had been "paying attention to everything but the cus-tomers," Unger, Gilbert Landry, and David Pitre.She told Unger he had bettersettle down "and forget about all this other activity that had been going on."Con-sidering all of the evidence in the record, particularly the admissions of Mrs. Martin,7 find that the Respondent did have knowledge of Unger's union activity at aboutthe time of the meeting of April 9.20B. Interference,restraint, and coercion1.The testimonyThe complaintallegesthatElla BrennanMartin throughout the month of April1959, systematicallyinterrogatedemployees about their ownunionmembership,etc., and that of other employees; the complaint then alleges specific threats havingbeen made on specific dates.The complaint further alleges that in April and May1959,Mrs. Martin solicited and urged employees to withdraw and abandon theirunion memberships, to write letters withdrawing their union memberships to theNational Labor Relations Board and assisted employees in the preparation andexecution of withdrawal letters; a specific threat in regard to letterwriting is alleged.These allegations are denied by the Respondent and are next considered.Harold Jules Crowson worked as a cook for the Respondent, commencing October19, 1958 and being terminated May 20, 1959. Early in April, prior to the 9th, hewas sent to Mrs. Martin's apartment, next door to the restaurant, for a conferencewith her.Crowson credibly testified that Mrs. Martin spoke about the Union, wantedto know why the employees were dissatisfied with the present setup, whether he hadany idea who was with "them," or who was with the "Union." She seemed interestedin the "Teamsters." She asked him if he belonged to the Teamsters.Crowson, atthe time, was a teacher at a trade school, as well as a cook for the Respondent, andadvised Mrs. Martin that he belonged to American Federation of Teachers, a union.He advised her that he did not know anything about the union activity in therestaurant.He later obtained some eight or nine membership application cards fromother employees of the Respondent 21iiGeneral Counsel stated the purpose of this testimony was to develop the knowledgeof the Respondent of the activity of the named discnmina,tee, UngerMrs Martin couldnot recall if she said anything about Unger being connected with the Union, during themeeting.She acknowledged, however, that she knew he was very interested in the Unionat that time and also acknowledged telling him that he was paying too much attentionto the Union while he was on duty, on several occasions.20 Since General Counsel, upon objection, did not seek to litigate whether certain re-marks alleged to have been made by Mrs Martin at the meeting, were a violation of theAct, I have excluded them from consideration21This credibility resolution is confined to the matter of interrogation relative to theunion activities in the restaurant and the denial of such inquiry by Mrs. Martin. I amnot unmindful of the corroborative evidence of similar interrogations by Mrs. Martin ofother employees as related below.Neither am I unmindful of the fact that in certainrespects the testimony of this witness was at some variance with a statement he had BRENNAN'S FRENCH RESTAURANT63Johnny G. Segura has been employed by the Respondent since 1952.At the timeof the hearing he was a waiter.On Sunday, April 12, he encountered Mrs. Martinon the balcony and she told him to have someone else to watch the station that shewanted to talk to him. She wanted to know why he wanted to join the Union andhe gave her three or four reasons.He then testified "she took each reason I gaveher andand she discussed it with me." Items discussed included security, hospitali-zation, and salary.Mrs. Martin told Segura that she thought he had security andnamed employees she had helped when they were sick or needed help.On thequestion of salary she asked if he did not think they could sit down and discuss thisand he responded that they had tried to discuss it, at meetings, but that she hadavoided the question. In reference to the Union, she told him that he ought toknow "what kind of people he was doing business with" and stated she would referhim to her lawyer if he wanted to find out about the Union. She advised him thatin the past the Union had burned down restaurants in Chicago and "things likethat."She advised him that Bob Unger and Henry Donnegan were responsiblefor bringing the Union "over here." She stated that "the kind of fellow RobertUnger was if anybody offered to buy him a Cadillac he would probably believe him."She then stated that if her late brother (Owen, Sr.) was still living "he wouldn'tlet us do these things to her." She also stated that if the matter ever came to avote everybody in the restaurant would have a vote, including every little Negro onthe dishrack. She requested Segura to help her by talking to these people and tryingtomake them understand. Segura advised her that he did not think it was fairfor him to tell people about joining or not joining the Union that it was for them todecide for themselves.Segura did not distribute union authorization cards.Heacknowledged that hospitalization had been brought up and discussed prior to April1959, and that Mrs. Martin had promised to look into it but kept putting the thingoff and made excuses. I credit the testimony of Segura.Blaise Anthony Marino was employed by the Respondent as a page boy, fromOctober 1958 until he was terminated about July of 1959.He testified crediblythat in April 1959, Mrs. Martin interrogated him in one of the upstairs diningrooms.Like the other conferences, except where otherwise specified, no one elsewas present.His testimony was "she just talked to me and asked me my opinionson the Union and I gave it to her." He told her he had nothing against the Unionbecause he once belonged to one and received benefits such as hospitalizationand life insurance.He quoted her as stating that she was at that time planning tohave some type of hospitalization for the employees.He further quoted her asstating that if a union came into the shop she would have to have a desk "for whichshe could hire people from out of the Union." She also advised him that if theUnion came in she would have to "cease a lot of jobs that she made." She alsotold him that if a union came in that she did not know which people would havejobs anywhere around the restaurant.He also testified that she said "we wouldn'tknow who would have what job if the Union came into the restaurant."He ac-knowledged that he had signed a union membership application card.He furtherquoted her as having stated that there would be a vote and that "I was to use mybetter judgment to think it over, exactly what I felt was right" and "if you signed thecard you didn't necessarily have to keep up with the Union because it wasn'tnecessary."Howard Anthony Jeansonne has been employed by the Respondent for approxi-mately 61/2 years as a waiter, and was so employed at the time of the hearing.Herelated a conversation with Mrs. Martin on the balcony, upstairs, on a Thursdayevening in the latter part of May (May 28). She asked him how he felt aboutthe Union, and he told her he would stay neutral and not take sides. She toldhim that he should take sides and then told him to "see Eldridge" Emboulas,another waiter.He acknowledged that he had heard "rumors" about the writingof letters prior to the conversation with Mrs. Martin.The following Monday(June 1), Eldridge came to him about writing a letter.On June 1 Jeansonnewrote a letter to the National Labor Relations Board advising that he had withdrawngiven a Board investigator on June 4, 1959, as to other events occurring at the time ofthismeeting and subsequently.The statement is Respondent's Exhibit No. 4. I do not,credit Crowson's statement that at this conference Mrs. Martin said "the ones that wouldstickwith the house would have a good job. She planned to take care of all of theemployees who stayed with the house " His memory was clearly hazy on this point andnothing to that effect appears in his two statements, when it can be assumed that hismemory of the events should have been much more accurate, than when he testified5months laterThe record is clear that he did not join the restaurant union untilApril 29. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Local 166, the Charging Party (General Counsel's Exhibit No. 2).At thesametime he wrote a letter to the Union and wrote a letter to Mrs. Martin.Thestamps were furnished and the letters mailed by Eldridge.The letter was writtenin the upstairs dining room and two other waiters identified as David Laviolet andBruno were there writing letters at the same time, although the witness did notknow the nature of the other letters.He obtained the address of the National LaborRelations Board, Regional Office, from Eldridge. I credit this testimony.Albert Jacob Bangs is presently employed by the Respondent as a waiter and hasbeen so employedsinceJanuary or February 1956.He credibly testified that hediscussed the Union with Mrs. Martin on May 28, 1959, the conversation took placeas he was reporting for work, Mrs. Martin called him over to her desk, located inthe kitchen.She asked him if he had made up his mind which side he was on andhe responded "You know what side I'm on." She then asked him if he had writtena letter to the Union withdrawing from the Union and he stated that he wouldwrite it.She advised him that she did not want promises, when she got a copyof the letter his job would be secure.He advised her that he would write it thatnight and bring her a copy the following day. She then advised him that shehad some plain paper in the checkroom and that he should write the letter forher.Prior to that time, a week or two before, he was in the dining room upstairs,talking to Mrs. Martin, when Eldridge Emboulas came in and asked her if it wasall right if he talked to Bangs about the letter and she stated that she did not wantanything to do with it, she was having nothing to do with asking him to write aletter.Following the conversation in the kitchen with Mrs. Martin, he wrote aletter to the Union which he mailed on his way to work and wrote one to Mrs.Martin which he gave to Eldridge Emboulas.Johnny G. Segura testified that, about the 10th or 15th day of May, Mrs. Martincalled him over and asked him if he had written his letter yet.He asked her "whatletter" and she said "you know what letter."He replied that he did not know whatshe was talking about and she said "don't give me that, you know what letter."He then acknowledged to her that he had heard about a letter "that everybody wasresigning from the Union and writing in a letter." She asked him if he was going towrite his and he said "no, I don't know." Thereupon she told him "somethingabout after this union was out I'm the one that would be hurt over this." There-upon she accused him of being an organizer, which he denied.He acknowledgedthat he never wrote such a letter either to the Union or to the Board. I credit thistestimony.Vernell Brown was employed by Respondent from August 1957 until he wasterminated on May 19, 1959.While so employed he signed a union membershipapplication card.He credibly testified that one day in April he passed Mrs Martinwhile she was engaged in a conversation with Paul Blange, the chef-cook, and Mrs.Martin said here is a union man and asked him about signing a (union membershipapplication) card and said "don't tell me that you didn't sign one."He responded"yes,ma'am, I signed one." She then said "well, I can tell you, if I were you, Iwould think twice, because you don't know nothing about the Union.You don'tknow what you are getting in to, but I do, there's no good in it." This occurred inthe hallway upstairs near the service room.Mrs.Martin acknowledged the holding of the individual conferences recited.She talked to Crowson for a different purpose, unimportant here, also to ascertain ifhe was "happy" with the situation at the restaurant and to get "his impression of ourworking conditions " She acknowledged talking about the Teamsters being in thecity, but specifically denied interrogating him about his membership in the Teamstersor the feelings of other employees toward the Union. She talked to Segura tofind out if he had any "gripes," or complaints, about the way things had beengoing since they moved into the new restaurant (1956). She admitted discussingsalary, hospitalization, and security, but denied interrogation about Segura's unionmembershipAdmitting she mentioned Unger and Donnegan, she denied sayingthey brought the Union "over here."Mrs.Martin cast the conference with Marinoas a discussionof "telephonecourtesy."She acknowledged the discussion of the Teamsters being around NewOrleans, and Marino's former membership, and, she said "T cautioned him not toget caught in this fight I heard was going on between the Teamsters and-theHotel and Restaurant Employees Union. She admitted discussing "hiring halls,"but denied asking Marino about his opinion of unions or membership in theTeamsters: which she said, he volunteered.Jeansonne,Mrs.Martin said, requested a conference "about this union thing "She admitted advising him that she did not think he could stay neutral, that heshould think the thing out and make up your mind." She did not respond directly BRENNAN'S FRENCH RESTAURANT65when asked if she told Jeansonneto "seeEldridge," she did state she had advised"other waiters" that she had investigated and could not advise them about the letters.She admitted receivingcopies of letters somewaiters wrote to the Board. She re-called the conversation with Bangs, when Eldridge walked in and mentioned theletter, she told the latter she did not want to have anything to do with it, and left.The May 28 conversation, Mrs. Martinclaims,was primarily about Bangsfailingto punch a timecard.22 She statedBangs saidhe was "all mixed up and confusedabout thisunion letterwriting bit," and she advised him "I have nothing to sayabout the letterwriting,"She specificallydenied Bangs'assertions about threats.Mrs.Martin could not recall any discussion about letterwriting with Segura,denied having said "we know you are an organizer," and denied having made therecited threats.She treated as a joke her inquiry of Brown, as to union member-ship, admitted advising him to think twice "before the vote came up," and statedthat from talk around the kitchen she got the impression he was interested in theUnion.The complaint alleges that during the last week of April or the first week ofMay, Richard J. Brennan interrogated employees about their own union membershipand that of other employees and that on or about May 15, 1959, told an employeehe would not grant the employees request to change the employee's work stationbecause of the employee's activity in theunion organizationalcampaign.Theseallegations are next considered.Vernell Brown testified that in April he hada conversationwith Richard J.Brennanrelative to the pipes, which had not beenfunctioningproperly in theoperation of the bar.He stated the conversation lasted 20 or 25 minutes andthat among other things Brennan asked him how he felt about the Union but beforehe could give him an answer Brennan asked him whether he had cause to join theUnion "or something like that,"The witness acknowledged that he could notremember exactly what was said, but did recall that there was a discussion of thepay raise which he had requested around Christmas time of the previous year.Brennan denied having inquired how Brown felt about the Union.At best, Brown'stestimony would permit a finding of nothing more than the fact thata question wasasked, no answer given and the subject was not pursued.Robert David Unger, the alleged discriminatee herein, testified that when anotherwaiter, C. J. Latiolais, left the employment of the Respondent he asked Owen E.Brennan,Jr., for a transfer to his station and was advised by OwenE. Brennan, Jr.,"you sure must have a lot of guts to ask for a favor here with all the trouble youhave caused us."Unger placed this event as happening about the middle of June,the night Latiolaisquit.There is no testimony in this record that Richard J.Brennan was requested to or refused to grant anemployee'srequest fora changeof work station either on May 15, 1959, the date alleged, or any other date.Hespecifically denied that such an event had ever occurred because of an employee'sactivities on behalf of the Union.atiolaisquit about June 1, 1959, and Roland Dupre was assigned to his station, about a weekthereafter Unger requested that he beassignedthat station and Owen advised himthathe did not seehow he could make the switch. Owen E.Brennan,Jr., deniedthe accusation made by Unger relative to what Owen allegedlyhad said. I findthat the quoted remark was made, however, the importisconsideredmore fullyinfra.Before reachingmy conclusionsin regard to this testimony, recitation of one otherincident is requisite for a proper focus at this posture of the case.On Saturday,May 9, at about 5 p in. Mrs. Martin called together many of thewaiters andkitchenemployees, including Bangs, Angelo Tocci, and Unger.Crowson described theincident as arising because one of the waiters (Tocci) pulled a paper off the bulletinboard describingthe unionsburning upsomething.Mrs.Martin told Tocci totake 5 days off, because he had no business taking anything off the bulletin board.Another waiter (Bangs) was given 5 days off, becauseof an argumentwith a foodchecker (Dolores Barbay).Bangs is allegedto have calledDoloresBarbay "apimp " Crowson quoted Mrs. Martin as sayingto Bangsthat she wished he waslikeUnger. that he would sav wherehe stands instead of smilingin herface andworking behind her back.Segura corroborated Crowson, he testified that Mrs.Martin said that Unger was the onlyone that came out and said hewas for theUnion.organizingfor it.Bangs andUnger also corroborated this testimony. Icredit this testimony where itconflictswith that of Respondent'switnesses.239 The timecard is Respondent's Exhibit No 920Owen E Brennan, Jr., testified that Mrs. Martin took Unger and C. J. Latiolais totask for improper service to customers ; however, he denied that Mrs. Martin said any-586439-61-vol. 129-6 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Analysisand conclusionsMrs. Martin testified "We had lots of open discussions about the Union-in thekitchen especially.Itwas very freely discussed."She denied asking any of the-employees how they felt about the Union. She testified: "Ever since I had heardabout the beginning of the Union I had talked to quite a few of the employeesasking them if they had any gripes, complaints about the house. I was trying tofind out whether the house was in order or not. I had heard the Union was in townand I was very interested in knowingwhat the state of the Union was."[Emphasissupplied.]She advised this activity began around the first of April.During allthese interviews she was careful not to ask them how they felt about the Union,she had been advised by her attorney not to inquire about union activity.That theUnion was discussed is clear from the testimony of Mrs. Martin standing alone.She would have it believed that she veered a careful course in these discussions,avoiding the threats recited above, and the Union was discussed only when theemployee brought it into the conversation.She acknowledged having read somemagazine articles about a union burning down restaurants, "I didn't make it a pointof reading them to employees but I had it available and I might have shown themone or two." (It was evidently such an article which was torn from the bulletinboard by Tocci.)During the hearing, Mrs. Martin claimed difficulty in distinguishing between theTeamsters and the Restaurant Workers Union. She admitted a discussion of theTeamsters with Marino, late in April, and cautioned him not to get caught in thefight between the Teamsters and the other union, even though she had receiveda copy of the petition for certification, filed by the latter, and there is not a scintillaof evidence of activity by the Teamsters relative to Respondent's employees 24Mrs. Martin impressed me as a woman possessed of above average intelligence.Her counsel saw fit to note in the record that her testimony was given "vigorously."Itwas she alone who conducted the interrogations and made the threats here con-sidered.That such interrogations and threats constitute interference, restraint, andcoercion and thus are in violation of Section 8(a)(1) has been held in numerousBoard and court decisions. I find accordingly.In arriving at my credibility decisions I have carefully considered the demeanor,<candor or evasiveness of the witnesses, the inaccuracies or inconsistencies appearingin the testimony of each and in consideration of the record as a whole, the reasonableprobabilities and probative value of the testimony of eachwitness inthe light of theentire record, as well as the interest of each witness in the outcome of the case.Respondent urges that since only six of the employees testified, as to interrogations,that portion of the charge should be dismissed.This suggestion is rejected.Respondent urges that the interrogation did not reasonably tend to restrain orinterfere with the employees in the exercise of rights guaranteed by the Act, citingBlue Flash Express, Inc.,109 NLRB 591. The Board has distinguished theBlueFlashdecision: as one where interrogation had a legitimate purpose, i.e., theemployer sought to verify the truth of an allegation by a union that it representeda majority;itwas accompanied by assurances against reprisals;itoccurred in anatmosphere free from hostility to unions.American Furniture Company, Inc.,118 NLRB 1139. TheBlue Flashrule was not intended to license or immunizethe use of interrogation as an integral part of an unlawful campaign to defeat aunion, simply because the interrogation, if considered in isolation separate from sucha campaign, would not be found independently coercive.Union Furniture Company,thing about Unger in connection with his union activity.Dolores Barbay similarly affirmedthe date and events, the confusion caused by Unger and Latiolais which is discussedinfra,and was certain Mrs. Martin had not said anything to the effect that the othersshould be like Unger, who was willing to say lie was for the Union.Having used thethird person on direct examination in regard to the Bangs incident, Dolores Barbay ad-mitted on cross-examination that she was the food checker to whom the "nasty" remarkwas made and that it was "in connection with union matters "Mrs. Martin acknowledgedthat she took Latiolais and Unger to task, during this event, for calling the food', fur-nished for the help, "slop" (this is at variance with Owen Brennan's assertion that thereprimand of Unger related to customer service), telling Bangs to watch his "filthy"minouth, and telling Tocci about defying Miss Adelaide Brennan when told to put the articleback on the bulletin board. She denied saying that linger was the only one who had comeout openly for the Union, and the others should show their true colors, or anythinglike thatIt should be here noted that Respondent had been advised, by Ramat and Sobol, onApril 8 that the Union was the Hotel and Restaurant Workers, not the Teamsters. ThisIs important in view of Mrs Martin's claim of confusion on this matter BRENNAN'S FRENCH RESTAURANT67Inc.,118 NLRB 1148. More recently, the Board approved an extended considerationof what theBlue Flashrule does not represent.The Trial Examiner noted theemployer had no legitimate purpose which would be served by identification of unionadherents.Even absent other conduct reflecting animus or hostility toward theUnion, it was found that the circumstances under which the questioning was ac-complished, use of company offices, privacy of each interview, and initiation of eachinterview by the assistant manager, could only indicate hostility to union advocates.The Trial Examiner concluded, "I do not believe the Board could reject the proposi-tion that interrogation is presumptively unlawful without disregarding evidencerunning through all 124 volumes of its decisions, and substituting for its acknowl-edged expertise an unprofessional naivete."PetroleumCarrierCorporation ofTampa, Inc.,126 NLRB 1031. The instant case encompasses more than mereinterrogation.Inext examine the evidence relative to the writing of letters, by employees,withdrawing membership in the Union, and letters to the Board concerning thesame.Mrs.Martin testified that Eldridge Emboulas was the first employee todiscuss the question of letterwriting with her.Whether this conversation resultedfrom the individual interrogations related above is obscure.Emboulas was notcalled as a witness.Mrs. Martin testified: "he [Emboulas] came up to me one dayand mentioned the fact that he thought quite a few of the waiters were unhappyabout the whole union situation.He thought some of them had gotten mixed up initwithout thinking about it and they wanted to get out of it and he asked me howthey could go about getting out of it. I didn't know what to tell him about howto get out of the Union, and he suggested something about could they write someletters resigning and I told him I didn't know, that I would have to think about it."She then talked to her business adviser, Mr. Alexis, and her attorney, Mr Inman.In her testimony about reporting the results of this investigation to Emboulas, Mrs.Martin specified, "He again asked me about it. I told him that I couldn't advisehim on the letters. I couldn't have anything to do with the letters. I told him Ididn't think the letters would do any good." She then related that other employeesquestioned her from time to time about the letters, and she gave them the sameadvice.None of these other employees appeared as witnesses.Mrs. Martin was asked if she had discussed the letterwriting (letters of iesigna-tion from the Union) with Howard Jeansonne. She responded: "Yes. On severaloccasions, I think, he discussed all different phases of this union situation.Yousee, the restaurant being the type that it is, being small, we have always been veryclose and very friendly.And, they come to me for discussion of everything underthe sun, why not for that."That the letterwriting was for the purpose of employees resigning from the Uniondoes not appear disputed.That some of these letters were written on Respondent'spremises, during work hours, is likewise not disputed. I have set forth the evidenceof particular threats to Bangs and Segura, concerning the writing of letters.Mrs.Martin's direction to Jeansonne to "see Eldridge" may fairly be inferred as a direc-tion to write a letter of resignation from the Union.No other purpose appears inthis record.Mrs. Martin acknowledged talking to a number of waiters about theletters, but could not estimate how many in terms of one-half or one-fourth of allwaiters.Mrs.Martin acknowledge receiving "what was supposed to be" copies ofthese letters, but could not recall if she had one from Jeansonne.The only reasonsuch copies were sent to her, so far as this record is concerned, were the enunciatedthreats.The letter written to the Board by Emboulas (Respondent's Exhibit No. 7) isdatedMay 25, 1959.The representation hearing was held May 19.However,Emboulas' letter does not set forth the date of his letter of resignation, presumablysent previously or simultaneously.25General Counsel moved to conform the pleadings to the proof, and, withoutobjection the motion was granted.That some dates are erroneously stated in the=s SinceMrs.Martin testified that Emboulas sought her advice on how to resign fromthe Union,his letter is set forth in full,itwould appear to demonstrate remarkable in-sight for one alleged to be so poorly versed.I,EldridgeM. Emboulas,Jr, would like to inform you that I have notified theNew Orleans Hotel Motel and Restaurant Employee'sUnion ofA-F-L-C-I-O Local166 that I revoke the Authorization which I previously gave to this Union to repre-sent me in dealing with the management of Brennan'sFrench Restaurant on thequestion of hours, wages,working conditions or any other matters affecting myemployment at Brennans Restaurant. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint is clear from the evidence.The matters were, nevertheless, fully litigated,and in no instance was the error in date of substantial consequence.In view of the evidence set forth, I find that the threats made to Segura andBangs, and the activity of Mrs. Martin in urging the writing of the letters with-drawing union membership did constitute interference, restraint, and coercion withinthe meaning of Section 8(a)(1) of the Act. I so find.Joslin Dry Goods Company118 NLRB 555.The specifications of the complaint relative to Richard J. Brennan are: (1) in-terrogation; and (2) refusal to change an employee's work station because of theemployee's activity in the union organizational campaign.The evidence relative tointerrogation is confined to a single instance of the asking of a question, and notwaiting for an answer.There is no evidence to support the second allegation as toRichard J. Brennan. I shall recommend dismissal of both of these allegations.I have found above that, when C. J. Latiolais left the employment of Respondent,Unger requested Owen E. Brennan, Jr., to transfer him to Latiolais' station andBrennan responded "you sure must have a lot of guts to ask for a favor here withall the trouble you have caused us." I find it unnecessary to treat with Respondent'scontention that the complaint was not amended to add a new specification.Re-spondent contends that the evidence reflects a variety of problems between theRespondent and Unger, treated more fullyinfra,that the remark contained noreference to Unger's union activity, and that it is ambiguous. In support, Respond-ent citesHoward Aero, Inc.,119 NLRB 1531. Even though the circumstanceshere are clearly distinguishable, a finding on this evidence would be merelycumulative to the findings above. In addition, I am not persuaded that the remarkquoted was not ambiguous. I shall for that reason refrain from finding the remarkto be a violation of Section 8(a) (1) of the Act.C. The discharge of Unger1.The testimonyThe complaintallegesthatRespondent terminated the employment of RobertB.Unger on July 6, 1959, for reasons which constituted a violation of the Act.That Unger's employment terminated on the specified date is undisputed.Respond-ent contends that Unger quit, this Unger denies.Unger's employment by the Respondent commenced in June 1951. I have outlinedhis activity on behalf of the Union,supra.I have also found above that Respondentadmitted knowledge of Unger's activity on behalf of the Union.Unger testified thatin the first week of this activity, commencing April 2, he obtained about 20 unionmembership application cards from waiters and busboys.On April 9, at the meeting of the waiters, while the family was present, accordingto the testimony of Richard Brennan, Unger spoke and said "before this he feltthat all of the waiters were for the Union, but now he doesn't think so."Mrs.Martin testified relative to the same meeting that she told Unger that she thoughthe had better settle down and pay attention to the restaurant and forget about "allthis other activity that seemed to be going on and that he stay on his station wherehe belonged."Late in April, Mrs. Martin called Unger to the office and, in the presence ofRichard Brennan and Adelaide Brennan, admonished him for improper service toa party, which included Mrs. Martin, the prior evening.The specific items werethat he placed a bottle of wine on a napkin on the floor and in addressing one ofthe guests referred to her as "honey."At the same time Richard Brennan repri-manded Unger for allowing a customer to pour his own wine. There is no disputethat these events occurred.Unger described Mrs. Martin as becoming "real vio-lent . . . she screamed," whereupon he inquired as to why she did not fire himif he was so wrong. She also accused him of saying something to one of her foodcheckers, whom she did not identifyUnger identified the food checker as DoloresBarbay and acknowledged having called her a "Pimp."Unger then quoted Mrs.Martin as saying that she did not want that to happen any more, that she wouldtellDolores to leave Unger alone, and that Unger should leave Dolores alone. Icredit this testimony of Unger, where it conflicts with the testimony of Respondent'switnesses I do not credit the latter.26I have set forth above the incident which occurred on Saturday, May 9.Mrs.Martin and Richard Brennan acknowledged that from May 9 through to his ter-29Mrs. Martin, in fact, did not dispute Unger's version of this meeting, except she didnot recall the matter concerning Dolores being mentioned at that time. BRENNAN'S FRENCH RESTAURANT69mination,Unger did a very good job and could not recall any cause for reprimandor criticism of Unger in that period.SinceRespondent acknowledges that Unger was competent, his employmentextending over 8 years, and since Respondent denies discharging Unger T see nopurpose in setting forth the incidents of discipline in 1956, at length.I now reach the events immediately preceding the termination of Unger and thediametrically opposite versions thereof reflected by the testimony.Unger workedWednesday, June 24, his days off were Thursday and Friday, June 25 and 26. Latein the eventing of the 25th he received a telephone call from a Mrs. Roma Fritz,who advised that Dolores Barbay tried to reach him to advise him of the death ofone of his brothers.He had a friend contact the restaurant to obtain further details.Still later she called the restaurant, sometime after midnight, talked to FrankBertucci and advised him that Unger was leaving for Ohio for the funeral. Bertucciisalleged to have said "I guess everything will be alright, your job will be herewhen you come back, and to call and let us know when you get back." FrankBertucci was referred to by several of the waiters as the "Head waiter." The recordisobscure as to whether Bertucci was in fact a supervisor.Unger testified that hearrived back in New Orleans on July 3, Friday morning.He called Brennan's inthe afternoon to request Henry Donnegan, a waiter, to ask Owen E. Brennan, Jr.,to put him on the schedule to work.Donnegan worked from 5 p.m. to midnight.He called back later and Donnegan advised him that "Pip" said that the scheduleisalready made out but that he should come in the next day since "Pip" couldprobably find work for him.Unger later testified that he had a friend call therestaurant sometime after 5 and instructed her to request Henry Donnegan to ask"Pip" to put him on the schedule. He explained his reason for handling the call inthat fashion was that he did not want to talk to the Brennans.He talked toDonnegan at about 8 o'clock on Friday night, July 3, and Donnegan advised him-what "Pip" had said.Henry Donnegan, called as a rebuttal witness by GeneralCounsel, testified that Unger called him at home sometime in the early afternoon,on this Friday, and made the indicated request and later called him at work around,6o'clock to ascertain what he had learned from Owen E. Brennan, Jr.27Donneganthen related that as he was going to work he saw Owen E. Brennan, Jr., driving hiscar, he met him at a street intersection, he told Brennan about Unger wanting towork on Saturday and was advised by Brennan that the schedule was already madeout but to have Unger come in anyhow. I credit Donnegan's version of his meetingwith Owen E.Brennan, Jr 28On Saturday, July 4, Unger arrived at the restaurant about 20 minutes to 5and saw Mrs. Martin, with one of the colored cooks, standing on a sidewalk talking.Mrs. Martin asked him if he was working, he said that he was just coming back,repeating what Donnegan had advised him of Donnegan's conversation with OwenE. Brennan, Jr.Unger testified that Mrs. Martin then told him "Well, why don'tyou just go home. Take the weekend off and call me Monday as I will be on thedesk all day."He testified that he then returned home. I credit this testimony whereit conflicts with that of Mrs. Martin,and her husband Paul Martin 2827I reserve credibility findings on this obvious conflict for detailed discussion in theconclusions.29Owen E Brennan, Jr , gave the following version of his seeing Donnegan on thisoccasion.home when he came to a stop at the corner of Dauphine and St. Peters Streets. Hestoppedmomentarily,saw Henry Donnegan coming around the corner and said "HiHenry, how are you doing."He acknowledged that Donnegan then said something aboutUnger is back in town but by that time he had driven on.He denied that Donnegansignaled or motioned to him or that there was any conversation other than that related.I do not credit this testimony.25 Mrs. Martin acknowledged meeting Unger on the sidewalk,but placed the date as theday prior, Friday,July 3.She testified that her husband pulled up in the car to pickher up and Unger came along and asked if he could see her for a minute, she asked him ifitwas important."If it isn't can it wait until Monday?" and that Unger replied,"Sure,I'll see you Monday."Paul A. Martin,identified as a head of a public relations firm, aone-time union organizer for the Amalgamated Clothing Workers, corroborated the testi-inony of his wife.On cross-examination Mr. Martin denied ever having discussed thisparticular incident with anybody before, he stated that he was told that he would beasked some questions but that he did not know what he was going to be asked"Exceptthat in a general way it involved a particular period of time, around the 4th of July."He also testified that he did not know that the incident involved Mr. Unger.I do notcredit this testimony. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday, July 6, Unger called the restaurant, at least twice.He talked onetime to Mrs. DorothyBrennan Bridgemanand told her that he was supposed to getin touch with Mrs. Martin and was advised that Mrs. Bridgeman did not knowwhere she was.He went to the restaurant about 1 o'clock, saw Mrs. Bridgeman andasked where Mrs. Martin was and was advised she was in the office.He went tothe office but did not find Mrs. Martin there.He left and later returned to therestaurant about 2:30 or 2:45, and was advised that MrsMartin was in the diningroom.He requested Lawrence Perridme to tell Mrs. Martin that he was there andwould like to see her, Perridine reported that she was busy.Later Mrs. Bridgemancame back and Unger was then advised, by her, that Mrs. Martin was in the attic.Unger found Mrs. Martin and Mr. Richard Brennan in the attic, which had beenused as a storeroomand aportion of which was at that time being converted for useas an office.A conversation between Mrs. Martin and Unger ensued, the respectiveversions, considerably at variance, are set forth.Unger related that Mrs. Martin first took him to task for having gone to Ohiowithout calling and receivingpermissionfrom aBrennan.He advised her that hehad talked to Frank Bertucci, whom he though was in charge when there was noBrennan around.She then admonished him that he should have advised her bytelegram or a postcard of his intention to return and observed "you must not thinkvery much of your job."He acknowledged his error.Unger quoted Mrs. Martinas then saying "I don't want you in my restaurant," pointing to a piece of pipe lyingon the floor saying "You see that piece of pipe, its not connected to anything aroundhere, that's the way you are."Unger then related that Mrs. Martin pointed out thetrouble that the Union had caused in Chicago burning down restaurants and otherkinds of trouble it had caused.He acknowledged that when she had mentioned thepipe he said something suchas "Ifthat's the way you feel, that's alright with me."Mrs. Martin then stated that Unger and Latiolais started the Union.Unger askedher about putting him on the schedule, she responded negatively, he said "well, inother words I'm fired." She replied "I can't tell you you are fired," she said,"you quit." I said, "No, ma'am, I don't."He stated that this subject was broughtinto the conversation two or three times.He testified "If I was fired, she wanted meto say I quit."He denied specifically stating that he was quitting or resigning.Mrs.Martin asked him to write a letter stating that he had not been discriminated against,had not been asked to leave his job, and to tell the rest of the help that he was sorryfor the trouble he had caused since the Union came in, advising him that he wouldnot have to face the people, she would read the letter.During the conversation rela-tive to the letter, of resignation MrsMartin mentioned the fact that the Union hadalready filed unfair labor practice charges because of some other individuals whowere allegedly fired by her.He advised her that he would not write the letter andgot up to leave and she requested him to sit down again.Mrs. Martin said some-thing about the fact that he would probably go to the Union, he acknowledged saying"To hell with the Union." She responded "Don't lie to me, because that's all youtalk about."He then told her that he was not quitting, but that he would go downto the locker and get his clothes out of the locker so that they would not mildew,since shewould not put him on the schedule and she would not fire him. Theyshook hands, inferringan agreementthat he would not go to the Union about thematter, in fact he stated he gave her his word he would not go to the UnionHealso advised her that he would take 2 or 3 days to think over the matter of writingthe letter.Unger testified that Mrs. Bridgeman came in when the meeting wasalmost over and when they were discussing his writing a letter that both she andRichardBrennanstated that if he would write the letter it would save them a lotof troubleand alot of grief.While Unger testified to other particular matters whichoccurredduringthis conversation, all of which were denied by Respondent's witnesses,I do not find relating them hereessentialto either a credibility resolution or to theconclusions hereafter.Unger testified that when he then went downstairs he sawa cashier named Helen and DoloresBarbay (the latter started work at 4 p.m.).Ungerreturned later, that week, but did not see any of the family.Mrs.Martin testified that she did not discharge Unger, and acknowledged thathe was guility of no misconduct which caused her to discharge him.Her versionof the conversation of July 6 was as follows: She told him she was disappointedin the way he handled his bein' away from t'"e reomrant for s"ch a 1"ng period(Friday, June 26 to Friday, July 3, was 1 week, this was Monday, July 6). Sheunderstood that he had called in and told the doorman thathe wasleaving and theyhad not heard from him about his coming back, he could have let them know ofhis intentions.She thenstated shehad not heard about his talking to one of thewaiters about coming back, which he mentioned. She advised him that he had beenthere long enough to realize that anyone who had been away that long should discussreturning with a member of the family, especially the one handling the schedule BRENNAN'S FRENCH RESTAURANT71(Owen E. Brennan, Jr.). She told him they could not just let a waiter say whenhe is going off and just return when he wanted, since they would be unable to schedulewaiters for work.About that time Unger said "Well, it doesn't make any differenceanyway, I'm quitting."Mrs.Martin expressed surprise that he would not under-stand, after all of his years with the Respondent, that the reprimand was just and due.He advised her that the reprimand did not have anything to do with his leaving,that he was unhappy because some of the people, waiters, were not as friendly asthey used to be, that he had an offer from the Hilton Inn (a local restaurant) anddid not know whether he was going there or to Chicago or Philadelphia. Thereuponhe got up and shook hands with her and said he was leaving and wished them well.When she realized that he was leaving, and realizing that they had had six or sevenprevious unfair labor practice charges filed against them, and having been told bytheir lawyer that they should keep track of everything that was going on for theirown protection, she asked him to give her a letter of resignation.He inquired whyitwas necessary and she told him of the unfair labor practice charges. She then toldhim that he was leaving under pleasant conditions, she certainly was not firing him,and asked him for a letter of resignation.He declined but said he would thinkabout itThat was the end of the conversation. She stated that her brotherRichard Brennan was there and about midway in the conversation her sister Dorothywalked in, in connection with a reservation.Richard Brennan did not engage inthe conversation, except that she believed that he did urge Unger to prepare theletter of resignation since he was leaving voluntarily.Her sister did not discussthe writing of the letter with Unger.The entire conversation lasted about 10 minutes.She denied any discussion of the Union except in relation to the unfair labor practices.She denied that Unger requested that he be put on the schedule, for work. Shethought that he was coming to see her in regard to getting back on the schedule.Mrs. Martin specifically denied Unger's testimony that she said she did not wanthim in her restaurant or that she pointed to a pipe and made the comment aboutit being disconnected.She testified that there was not any pipe in the office "it hadall been cleaned up by that time." She denied accusing Unger of starting the Unionin the restaurant, or that he requested to be put on a schedule. She also denied thatUnger said "I don't quit " She denied saying anything about the Union causingtrouble in Chicago. She denied asking Unger to write a letter stating that he had notbeen discriminated against or to tell the other help in the restaurant that he wassorry that he had caused the union trouble, or saying that Unger would not have toface the people, she would read the letter to them.Richard Brennan, in general, corroborated the testimony of his sister,Mrs.Martin, as to the events of July 6.He acknowledged that the attic was a formerstoreroom that they were changing around so that they could have more storage.He testified "we were changing a few little pipes maybe a little duct or somethingso we could get through and use the other part of the attic."He denied that therewas any reference to pipes in his sister's conversation.He also corroborated thedenials of Mrs. Martin, set forth above.He quoted Unger as saying that they wereparting friends, "we wouldn't hear from him any more because he didn't wantanything to do with the Union.He was fed up." He acknowledged that he normallygets to work just before 5 p.m , but might come in early a couple of days a week.He first testified that the last time he saw Unger in the restaurant was "in the atticwhen he quit," then admitted he had seen him in the kitchen when he was leaving.He then testified that "usually when it is something like that I watch it.An employeequitting or leaving our employment . . . I try to see them to the door."Heacknowledged that they had been rearranging the attic "throwing away a lot ofold pipes."He was certain the room had been cleared out and there were no loosepipes there on July 6.Dorothy Brennan Bridgeman accidentally walked in during the discussion betweenMrs. Martin and Unger on July 6. She went up to get a confirmation on a reser-vation from Mrs. Martin.As she entered Mrs. Martin was telling Unger howdisappointed she was in the fact that Unger had been an employee for so long andhad not contacted her to tell her when he was returning.Unger then stated that hewas going to quit anyway and Mrs. Martin explained it was not necessary for himto quit just because she was reprimanding him (this was obviously the beginningof the conversation according to all the witnesses).Mrs. Bridgeman then quotedUnger as saying that he had been thinking of leaving because some of the waiterswere not as friendly as they used to be and that he was going to Philadelphia orChicago or if he stayed in New Orleans he probably would take a job at the HiltonInn.She then related that Mrs. Martin tried to talk him into staying but he haddefinitely made up his mind he was going to leave and thereupon Mrs. Martin askedhim for the letter of resignation citing the unfair labor practices, previously filed, 72DECISIONSOF NATIONALLABOR RELATIONS BOARDas the reason. She could not recall any of the rest of the conversation but didknow that they shook hands. She described the conversation as lasting 5 or 10minutes and she placed the time as about 2:30 in the afternoon. She had no knowl-edge of what time the conference began. She denied making any comment duringthe conversation.She denied that the Union was mentioned in any way except inreference to the unfair labor practices.She did not recall seeing Unger in thekitchen earlier that day or advising him that Mrs. Martin was in the attic. Sheacknowledged that Unger had said that he would think about the requested letterof resignation but she could not recall whether be was supposed to come back orcall her.She acknowledged that there had been several group discussions relativeto her testimony in which Mrs. Martin, Richard Brennan, and Owen Brennan, Jr.,participated.Dolores Barbay, a food checker, acknowledgedseeingUnger at the time of histermination, as she came to work at about 4 o'clock, July 6. She related a conver-sation with Unger on Friday, July 10, outside the Saenger Theatre at about 3:30or 3:45 p.m. She asked Unger if he was working. He said no, he did not have towork and proceeded to pull two checks out of his pocket and said he was workingfor the Union.Unger also told her that Mrs. Martin could not fire him so he quit,that he could get a job any place, he was thinking seriously of going to Philadelphiabut then decided to stay because he could work anywhere else.He also stated thathe did not want to make any trouble for Mrs. Martin and that he had no intentionof going to the Labor Board or going to the Union, like some of the other fellowshad done.Analysis and ConclusionsThe sole question to be resolved here is whether Unger's termination resulted fromhis quitting or in the alternative from a discharge for reasons which were violativeof the proscriptions of the Act.Clearly, there was no outright discharge in thesensenormally implied by that term. If Unger did not quit, the question is whetherthe refusal of Respondent to schedule Unger for further work was tantamount toa discharge, if so, whether the latter was for reasons proscribed by the Act.Itmay be presumed from the evidence that Unger worked for the Respondentin a satisfactory manner commencing June 1951 until the advent of the Union inApril 1959, his retention, alone, permits that conclusion.When the Union cameto town it widely publicized its intention of organizing hotel and restaurant employees,that Respondent took due note of it is clear in this record.Unger attended thefirst union meeting, obtained union membership application cards, and became theprincipal proponent of the Union among Respondent's employees, this fact is notdisputed.That Unger was known to be such a leader by the Respondent mayreasonably be inferred from the testimony.That the Union was "freely discussed"in the kitchen and restaurant, with management participation, was repeatedly urgedby Respondent's counsel in his interrogation of witnesses.Particularlywas thistrue in connection with conditions existing prior to the waiters' meeting on April9th.That Mrs. Martin had numerous private conversations with individual em-ployees to determine if they had any "gripes" and to determine for herself the"state of the Union" was acknowledged by her.That she and the family wereopposed to any union coming into the restaurant,her view was they did not needan outside party to run the restaurant, was the subject of her speech on April 9.At that time she specifically mentioned Unger at both meetings as one of three whohad been inattentive to duties and she acknowledged telling Unger to get back towork and forget about "other activities" at that time.Unquestionably, she had aright to insist that he desist from union activity during worktime.That she threat-ened employees, relative to union activities, I have found above. In reprimandingUnger in April, albeit a proper reprimand, she took the precaution of having herbrother and sister present during the interview.On May 9 when she suspendedBangs and Tocci and reprimanded Latiolais and Unger she made certain of a sub-stantial audience of employees.This was the occasion when she told Bangs thathe should be like Unger, who had no hesitancy in revealing his position relativeto the UnionThat there was no further difficulty with Unger after May 9 wasacknowledged by both Mrs. Martin and Richard Brennan.We thus arrive at a picture of an employee of more than 8 years' standing whosecompetence and proficiency as a waiter is not disputed.True,Mrs.Martin andOwen E. Brennan, Jr., went to some length in testifying about the appearance ofunhappiness on the part of Unger in the form of constant complaints about hisstation and other complaints not germane herein.Unger was advised on his dayoff, June 25, of the demise of a brother.He advised the Respondent, through thehead waiter or doorman, of his departure for the funeral.Upon his return 1 weeklater, the following Friday, he indirectly sought to contact Owen E. Brennan, BRENNAN'S FRENCH RESTAURANT73,Jr.,whose undisputed duties included the making of "schedules" or lists of waitersscheduled to work, for the purpose of getting on the schedule the following day.Henry Donnegan credibly testified that Unger had called him at home, requestinghim to contact Owen E. Brennan, Jr., for the purpose of getting Unger on theschedule the following day.He then credibly testified as to his encounter withOwen E. Brennan, Jr., at a street corner, on his way to work, and of his lateradvice to Unger by telephone.30Owen E. Brennan, Jr., acknowledged seeingDonnegan at the time and place in question but testified there was no conversationwith Donnegan, other than his salutation. Since Brennan's testimony preceded thatof Donnegan, on the day before Donnegan testified, and presumably before Re-spondent was aware that Donnegan had been subpenaed, it is indeed difficult tobelieve that Brennan would have recalled the encounter with Donnegan and tohave been able to recite the date, time, and place that he met 1 of approximately175 employees on a street corner, at which time nothing more happened thanhis saying, "Hi Henry."Respondent urges than Donnegan's testimony should bedisregarded, partially because it was given after that of Owen Brennan, Jr., in whichthe latter indicated the time he had left the restaurant. I disagree.Owen Brennan,Jr., according to the entire record, normally did not work after 5 p.m., except fortwo evenings other than Friday, his leaving at or shortly before 5 o'clock would notappear unusual. In the total picture of what happened on July 6, the only questionwe are trying to resolve here, Unger might well have adopted Mrs. Martin's versionof her meeting with him, on the sidewalk outside the restaurant, on Friday, July 3.He could have, as well, contended that that was an effort to return to work or toget on the schedule. Such a contention would not require any change in his versionof succeeding events.This testimony by Mrs. Martin was at the very openingof the case, hence, Unger was aware of it before he testified.On the other hand,ifMrs. Martin admitted knowing, on July 4, when she met Unger, that he was thenreturning to work her version of the July 6 meeting would be substantially altered,that meeting could not be cast as a quitting with no effort to return to work. Thedemeanor of Donnegan was impressive, in crediting Donnegan I am not unmindfulthat he became incensed during cross-examination by the imputations and mannerof the cross-examiner.31Next we treat with the reasonable probabilities of the sidewalk encounter betweenMrs. Martin and Unger.Mrs. Martin, at the outset of the case, testified, relativeto her conversation with Unger on July 6, that she thought he was coming to herto get back on the schedule. It is clear from this, and from her testimony that shedid not know anything about his contacting Donnegan, that Respondent would placethis event in the posture that Unger, having absented himself for a week, haddetermined to resign or quit.Obviously any admission, by Respondent, that hemade any previous effort to get on the schedule would be fatal to that posture. IfMrs. Martin believed that Unger was coming to see her about getting on the scheduleJuly 6 because he had been away for a death it would appear logical that his purposein talking to her on the sidewalk must have been the same, absent his effort to geton the schedule through Owen E. Brennan, Jr. If so, Unger's version that he wastold to take the weekend off and see her on Monday would appear to fit the situationmuch more accurately than her version that she asked him if it was important, or,if it could wait until Monday.While Mrs. Martin's recitation of the conversationon the sidewalk was corroborated by her husband, her husband denied having dis-cussed his testimony with anybody and yet his account was substantially a verbatimrepetition of the testimony of Mrs. Martin. I do not credit this testimony of eitherof the Martins.One further point on ,reasonable probability relative to the sidewalk>w In so finding I am necessarily discrediting Unger's version that he hadhis friend,Audrey, call the restaurant sometime after 5 p in. to ask Henry Donnegan, to ask Pip toput him on the schedule.However, it should be here noted, that this error or misstate-ment does not stand alone, there are a number of statements in the record by Respond-ent'switnesses as well as by some of General Counsel's other witnesses which I do notcredit.That Unger anticipated inquiry into certain personal relationships, whichimmedi-ately followed this testimony, might well account for his evident confusion at this pointof his testimony.That Donnegan told Owen Brennan, Jr., Unger was in town was admit-ted by OwenDonnegan could only know of Unger's return byreason ofa telephone call,as he was then on his way to work, on Friday.m In so finding I do not credit Donnegan's testimony that Aymore Dore made theschedules until June 1959.The recordisclearthat after Owen Brennan, Jr., got outof the Army, sometime in 1957, he made the schedules, however in his absence AymoreDore, perhaps others, made the scheduleWhy Donneganwas notmore observant beforetestifying on this point, I do not deem important 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting.The meeting admittedly occurred shortly before 5 p.m., Unger as an oldemployee knew that both Mrs. Martin and Owen E. Brennan,Jr., left at approx-imately 5 p.m.He also knew that the schedules for work were made up ahead oftime.Respondent's evidence implies that,without contacting the restaurant in anyway, Unger elected to wait until almost 5 o'clock,on a Friday which was normallyhis day off,to go to the restaurant to see about getting on the schedule.IfMrs.MartinbelievedthatUnger wanted to see her, on Friday,about getting on theschedule she needed do no more than tell him to see Owen E. Brennan,Jr.,who wasin charge of making the schedules, unless she had some other reason for not wantinghim to go to work until she had had a conference with him.General Counsel haspointed out, in his brief,if she merely wished to reprimand Unger about the methodof his departure,without proper notice to one of the Brennan's, that she had exhibitedno reticence in the past about reprimanding him during working hours.General Counsel urges that the place of the final interview between Respondentand Unger was selected by Mrs. Martin in a desire to avoid the presence of outsidewitnesses.Itwould reasonably appear, from all the evidence,thatMrs.Martin,prior to leaving the dining room, knew that Unger was present and had requestedto see her.The interview could well have occurred in the kitchen where otherinterviews had been held,in the presence of other employees.Thatitwas not heldin the kitchen must be presumed to have been the choice,deliberate or otherwise,of Mrs. Martin. That the interview began about 2.30 or 2:45 is the testimony notonly of Unger but also of Dorothy Bridgeman.Richard Brennan set the time ofthe meeting as 2 p.m.That it terminated at about the time Dolores Barbay cameto work, about 4 p.m., may be presumed from the testimony of both Unger andBarbay, yet Mrs. Martin,Richard Brennan,and Mrs. Bridgeman each described abrief conversation and each testified that it lasted about 10 minutes, the balance ofthe time is unaccounted for by them.Dorothy Bridgeman testified that her reason for going upstairs, where the con-ference was being held,was for the purpose of seeing Mrs. Martin about somereservations.Mrs.Martin testified"we don't actually make reservations at Bren-nan's."She then went on to explain that for repeat customerstheymight holda table if they would call and let Brennan's know a few minutes before they expectto arrive.She stated "we don't have a reservation system " I find it unnecessaryto resolve this discrepancy.Mrs.Martin describedMrs. Bridgeman as walkingin "about midway in our conversation."Richard Brennan was asked if his sisterDorothy was there during all the conversation and stated that she came in duringthe conversation.On the other hand, Mrs. Bridgeman was able to relate that asshe entered Mrs. Martin was telling Unger about not calling in and stating that hewas returning,unquestionably this is the very beginning of the conference.Accord-ingly, it is questionable whetherMrs. Bridgeman'srecitation of the conversationwas the result of first-hand knowledge,or knowledge acquired during family con-ferences held later. I do not credit her testimony where it conflicts with that ofUngeras to the events of July 6.General Counsel, in his brief,points to the admission of Richard Brennan that theyhad been changing some pipes and "throwing away a lot of old pipes,"and histestimony that there were no loose pipes,in the attic at that time.Since this recordis silent as to Unger ever having been in the attic prior to the day in question, thequestion arises how would he have known that there ever were any loose pipeslying on the floor if Mrs. Martin had not pointed to the pipe and said it was notconnected to anything and compared it to Unger'sposition with the Respondent.On this conflict,I credit Unger.Unger acknowledged that after requesting thathe be put on the schedule and after he had been compared to the disconnected pipehe said"if that's the way you feel,that's alright with me."To determine this a"quit"under these circumstances would be to do violence to the normal usage of thatterm, in the context here presented.Unger testified at some length,not all of which has been set forth herein, to adiscussion of the Union and his activities in connection therewith which took placeat t',,smeeting,all of which has been denied by Respondent'switnesses.Disregard-ing Richard Brennan's estimate that the meeting started at 2 o'clock,disregardingMrs. Bridgeman's estimate that the meeting was about 2:30, and accepting Unger'sestimate that it started around 2:45, it clearly did not terminate until shortly before4 o'clock, since Unger was in the kitchen when Dolores Barbay came to work.Obviously something more than the recitation given by Respondent'switnesseswas required to absorb the period of approximately 1 hour covered by the meeting.Keeping in mind the animus exhibited by Mrs. Martin toward the union activityof the employees,I find that a discussion of Unger's union activities did in fact takeplace on July 6, and that those activities were the motivation for Mrs. Martin'srefusal to schedule Unger for work, as he requested.Both Mrs. Martin and Richard BRENNAN'S FRENCH RESTAURANT75Brennanacknowledged that they had no difficultyrelative toUnger's work afterMay 9, this was July 6.Had Ungercome tothe restaurant solely toadvise Re-spondent that hewas quittingthere isno reasonto believe that it would have re-quired a conference of the obvious length of this one.The only alternative to thatpropositionis thatduring andas a resultof what was said at the conference Ungerdecided to quit. If what Respondentis seeking to assertis that after Mrs. Martinrefused to schedule Unger, he quit, we then have aquestionof whether the refusalto schedule was tantamount to a discharge 32The testimony of Dolores Barbayrelative to her meeting with Unger on Friday, July 10, was not met with rebuttaltestimony.Dolores denied she had complained to Mrs. Martin about Unger, yetMrs. Martin acknowledged having reprimanded Unger about his language to Dolores,also that she had spoken to Dolores about her relations with Unger. It was Doloreswho complained aboutBang's language,admittedlyabout "union matters."Itwould appear that both employees had called Dolores a "pimp,"something lessthan a term of endearment. It would thus appearimplausible,under the circum-stances existing here, that Unger would make Dolores a confidant.On the con-trary it would appear more likely that he might deliberately mislead her by misstatingfacts.In any event, I do not believe and do not credit her testimony relative toUnger having stated that he had quit.The record clearly reveals that, prior to thismeeting, on July 8, 1959, Unger had already been to the Board and hadgiven theBoard a statement.The statement is not in evidence, but was supplied to the Re-spondent's counsel, at his request, while Unger was still on the stand.Respondentdid not challenge authenticity, or date. It would appear reasonable to infer thatUnger's statement of July 8 was not unrelated to the situation here under discussion.In addition, Dolores would have it believed that Unger told her that he would notgo to the Union at the same time he was telling her that he was employed by theUnion, and exhibited checks indicating that he was on the payroll of the Union.Unger testified that he had started working for the Union on that same Friday.Accordingly, and for the reasons indicated, I do not credit the testimony of Barbayrelative to this meeting, to the extent that it seeks to establish an admission byUnger that he had quit Respondent'semployment.Throughout this report I have indicated 'acceptance of part and rejection of partof the testimony of a number of the witnesses, finding inconsistencies with the recordas a whole or with other portions of the testimony of the same witness; and insome instances apparent discrepancies, faulty memories, and evident exaggerations,itmay therefore be appropriate here to note the rule which has previously beenstated that "it does not follow that simply because one does not believe a particularthing to which a witness testified that everything he says must then be rejected."Judge Learned Hand stated the rule thus:It is no reason for refusing to accept everything that a witness says becauseyou do not believe all of it; nothing is more common in all kinds of judicialdecisions than to believe some and not all.N L.R B. v. Universal CameraCorporation,179 F. 2d 749 (C.A. 2).I find that the refusal by Mrs. Martin to schedule Unger for work, when he sorequested, on July 6, 1959, was tantamount to a discharge since he could not workwithout being so scheduled. I further find that Unger's termination, and Respond-ent's failure thereafter to reinstate him was motivated by his known membershipand activities on behalf of the Union and to discourage union and other concertedactivities of the employees of the Respondent, and that such conduct was in deroga-tion of the rights of those employees under the Act. I, accordingly, find that saidconduct constituted an unfair labor practice affecting commerce within themeaningof Section 8(a)(3) and (1) and Section 2(6) and (7) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.32Cf.Tex-Toga, Inc.,112 NLRB 968. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent having discharged Robert B. Unger because of his union activities,I recommend that Respondent offer to him immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority andother rights and privileges.Since, the record reveals, waiters received no wagesfrom Respondent, but did receive trips which are regarded as their salary or pay,I recommend that Respondent make him whole for any loss of such salary or payhe may have suffered by reason of Respondent's discrimination against him by apayment to him of a sum of money equal to that which he normally would haveearned as tips,33 from the date of his discharge, July 6, 1959, to the date when,pursuant to the recommendations herein contained Respondent shall offer him rein-statement, less his net earnings during said period.This record permits no firmconclusion as to possible seasonal variations in earnings.Under these circumstances,I recommend that the determination of salary or pay (tips) should be based uponthe weekly average of tips of Robert B. Unger during the 12-month period im-mediately preceding his discharge.34 Said backpay shall be computed on a quarterlybasis in the manner established by the Board in F.W. Woolworth Company,90NLRB 289.In view of the nature of the unfair labor practices committed, the commission ofsimilar andother unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employees by Section 7 of the ActUpon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Hotel,Motel and Restaurant Employees Union, Local 166, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.By discriminating with respect to the hire and tenure of employment of RobertB. Unger, thereby discouraging the free exercise of the rights guaranteed by Section7 of the Act and discouraging membership in, and activities for, the above-namedlabor organization, the Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) of the Act.4.By engaging in the conduct set forth in the section entitled "Interference,Restraint, and Coercion," to the extent therein found, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendationsomitted from publication.]81T. A O'Donnell,55 NLRB 828.24 Patriarca Store Fixtures, Inc,12 NLRB 93.Knights of ColumbusandOffice Employees International Union,AFL-CIO,Petitioner.Case No. 1-RC-3913. September 19, 1960SUPPLEMENTAL DECISION AND ORDER CLARIFYINGCERTIFICATIONOn May 6, 1955, following a Board-directed election,'Office Em-ployees International Union,AFL-CIO,'was certified as the collec-tive-bargaining representative of all clerical employees including1The Board's Decision and Direction of Election was not reported in published volumesof Board decisions.8 Office Employees International Union, AFL-CIO, with its Local 329, which it desig-nated to represent these employees, are herein called Petitioner.129 NLRB No. 11.